United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2785
                                   ___________

In re: Tommy F. Robinson;                   *
Carolyn Robinson,                           *
                                            *
               Debtors,                     *
--------------------------------------      *
Tommy F. Robinson;                          *
Carolyn Robinson,                           *
                                            *
               Appellants,                  *
                                            * Appeal from the United States
        v.                                  * District Court for the Eastern
                                            * District of Arkansas.
Wildlife Farms II, LLC, also known          *
as Mallard Pointe Lodge and Reserve * [UNPUBLISHED]
LLC; Bill Thompson; Boyd Rothwell, *
                                            *
               Appellees.                   *
                                       ___________

                             Submitted: January 13, 2011
                                Filed: January 19, 2011
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.
       Tommy and Carolyn Robinson appeal the district court’s1 affirmance of the
bankruptcy court’s2 order restraining them from pursuing certain claims and defenses
in state court, on the ground that those claims and defenses are property of their
bankruptcy estates. After carefully reviewing the record, see In re Reynolds, 425 F.3d
526, 531 (8th Cir. 2005) (like district court, appellate court reviews bankruptcy court’s
fact findings for clear error and conclusions of law de novo), we conclude that the
bankruptcy court’s order is enforceable for the reasons discussed by the district court,
see 11 U.S.C. § 105(a) (bankruptcy court may issue any order necessary or
appropriate to carry out provisions of title). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
      2
       The Honorable James G. Mixon, United States Bankruptcy Judge for the
Eastern District of Arkansas.

                                          -2-